Citation Nr: 1810458	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, daughter



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant and her daughter testified before the undersigned in a June 2013 hearing.  A hearing transcript is of record.


FINDING OF FACT

The probative, competent medical evidence to relates the Veteran's lung cancer and resulting death as being most likely caused by cigarette smoking.


CONCLUSION OF LAW

The criteria to establish DIC on the basis of service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).
	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Appellant and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A surviving spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); see 38 C.F.R. § 3.303(a).

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307.  Certain diseases, including lung cancer, may be presumed service-connected if a veteran was exposed to herbicide agents in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the presumption of in-service incurrence may be rebutted with competent affirmative evidence to the contrary; such evidence need not be conclusive but should be made with sound medical reasoning and in the consideration of all evidence of record.  38 C.F.R. § 3.307(d).        

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.  38 C.F.R. §§ 3.303, 3.307.

The Appellant was married to the Veteran at the time of his death.  The June 2008 death certificate lists the immediate cause of the Veteran's death as non-small cell carcinoma of the lung (lung cancer).  There are no secondary or contributing factors listed on the death certificate.

As a preliminary matter, the Board notes that the Appellant does not contend and the evidence does not show that the Veteran developed lung cancer in service.  His service personnel records, including February 1970 separation examinations, are silent for any lung or respiratory difficulty.  The separation examination report reflects that a chest X-ray was negative.  Additionally, there is no evidence that the Veteran served in the Republic of Vietnam for presumptive exposure to herbicide agents.  Instead, the Appellant contends that the Veteran's lung cancer and resulting death were caused by exposure to herbicides while the Veteran served in Thailand during the Vietnam Era.

Exposure to herbicide agents is not presumed for service in Thailand but may be shown by the evidence on a facts found basis.  38 C.F.R. § 3.307(a)(6).  
A VA memorandum notes that the Department of Defense indicated that tactical herbicides were not routinely used in Thailand and were only used for testing from April 2 to September 8, 1964.  The VA memorandum further explains a finding from the Department of Defense document Project CHECO Southeast Asia Report: Base Defense in Thailand of significant commercial herbicide use on the perimeter of Air Force bases in the Vietnam Era.  VA guidance suggests a veteran whose military occupational specialty required duties on air base perimeter had a greater likelihood of exposure to commercial (non-tactical) herbicides. 

The Veteran's service personnel records show that he served in Thailand in 1967 and 1968.  Therefore, he was not in country in 1964 when tactical herbicides were used.  However, the evidence suggests that he may have been exposed to commercial herbicides.  His military occupational specialty was construction machine operator.  See DD 214.  At the Board hearing and in various correspondence, the appellant reported the Veteran telling her that he operated machines to build roads and bridges in areas where herbicides were used to clear dense vegetation.  She also noted that the Veteran worked on the perimeters of the bases and sent in photographs in support.  The Board finds the Veteran's military occupational specialty along with the appellant's reports of his activities support that he was exposed to commercial herbicides via his duties in Thailand.  38 U.S.C. § 1154(a).

Nevertheless, the Board finds that the greater weight of the competent medica evidence shows that the Veteran's cancer and resulting death were most likely due to his history of cigarette smoke, and presumption of causation from herbicide agents is not appropriate.  Private medical records show that the Veteran used tobacco for 45 years.  A comment to the November 2007 treatment note says "Smoking History Packs/day: 2 packs a day then .5 packs a day for 5 years."  To help it adjudicate this appeal, the Board requested a medical opinion from a specialist with the Veterans Health Administration (VHA) to determine the most likely cause of the Veteran's lung cancer.  VHA returned a medical opinion in March 2016.  The appellant pointed out that the medical opinion, relying on the Board's questions, misreported the Veteran's smoking history as 5 packs per day rather than 0.5 packs per day.  As such, the Board obtained a clarification opinion in August 2017.

In response to the clarified medical opinion request, the medical expert - 
a physician who is board certified in pulmonary disease, internal medicine, and critical care medicine - considered the Veteran's exposure to commercial herbicides in Thailand and his history of tobacco use and concluded that his lung cancer was much more likely associated with continuous tobacco use for over 45 years rather than herbicide exposure.  The expert explained that greater than 85 percent of lung cancer cases are associated with cigarette smoking, while the Veterans and Agent Orange Task Force found that the cancers associated with the TCDD chemicals in Agent Orange are mostly hematologic in nature.  The expert concluded that given the lack of strong evidence between TCDD exposure and lung cancer and the very strong evidence that tobacco abuse causes lung cancer, it is much more likely that this Veteran's lung cancer was associated with tobacco.  The Board finds the August 2017 opinion highly probative as the doctor specializes in pulmonology, considered all of the evidence of record, and supported the opinion with a clear rationale, to include medical references.  This sound medical reasoning demonstrates that the Veteran's lung cancer is not related to exposure to commercial herbicides in service.  Therefore, the preponderance of the evidence is against service connection for cause of death.  See 38 C.F.R. §§ 3.102, 3.303, 3.307.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


